Citation Nr: 0843771	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  04-23 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to an initial compensable evaluation for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from September 
1959 to September 1963.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Detroit, Michigan, Regional Office (RO) of the Department 
of Veterans Affairs (VA) and Board remand.


FINDINGS OF FACT

1.  The evidence of record demonstrates that right ear 
hearing loss is not related to active service.

2.  Left ear hearing loss is manifested by Level I and II 
hearing acuity.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.30, 3.385 (2008).

2.  The criteria for an initial compensable evaluation for 
left ear hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to a post-
remand re-adjudication of the veteran's claims, an August 
2007 letter satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 486 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a notice 
defect may be cured by the issuance of a fully compliant 
notification letter followed by a re-adjudication of the 
claim).  Further, the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).   

The veteran's service treatment records, VA medical records, 
VA examination reports, and identified private medical 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 121-22 (2004).  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
542-43 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Service connection claim

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, sensorineural hearing loss may be presumed to have 
been incurred during service if the disorder first became 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2007).  

Although hearing loss is not shown in service or within one 
year of separation from service, service connection can be 
established if medical evidence shows that it is actually due 
to incidents during service.  Hensley v. Brown, 5 Vet. App. 
155, 159-60 (1993).  In order to establish service connection 
for a claimed disorder, the following must be shown:  (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater, or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Since November 1, 1967, standards have 
been set by the International Standards Organization (ISO)-
American National Standards Institute (ANSI).  In order to 
facilitate data comparison in this decision, ASA standards 
have been converted to ISO-ANSI standards.

The veteran's service personnel records indicate that his 
military occupational specialty (MOS) was aircraft mechanic.  
The veteran's September 1959 service entrance examination 
included an audiogram with charted values, but the auditory 
thresholds for the pertinent frequencies were not enumerated.  
See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (holding that 
neither the Board nor the RO may interpret graphical 
representations of audiometric data).  At the August 1963 
service discharge examination, pure tone thresholds, in 
decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
15
10

In a January 2003 private medical record, the veteran 
reported slow progressive hearing loss in both ears, left 
worse than right.  He reported that he could hear one-on-one 
conversation but had difficulty with background noise.  The 
veteran reported a history of in-service noise exposure and 
stated that he wore ear protection during his post-service 
occupational and non-occupational noise exposure.  
Audiological findings were charted, but the auditory 
thresholds for the pertinent frequencies were not enumerated.  
See Kelly, 7 Vet. App. at 474.  Speech discrimination for the 
right ear was 100 percent.  The assessment was borderline 
right ear normal hearing.  

A June 2003 VA audiological examination was conducted.  The 
veteran reported difficulty hearing, mainly on the left.  He 
reported that after service, he worked in a machine shop but 
consistently wore ear protection.  Pure tone thresholds, in 
decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
5

The puretone threshold average was 6.25.  Speech audiometry 
revealed speech recognition ability of 100 percent.  The 
assessment was normal right ear hearing.

In a November 2004 private medical record, the examiner noted 
that in January 2003, there was borderline right ear mild 
sensorineural hearing loss.  The examiner noted that it was 
more likely than not that the hearing loss was related to in-
service noise exposure as an aircraft mechanic.

An August 2008 VA audiological examination was conducted upon 
a review of the claims file.  The veteran reported 
communication difficulty with multiple speakers and 
background noise.  He reported in-service noise exposure from 
jet aircraft and stated that after service, he had little 
noise exposure while working as a production manager in a 
machine shop.  The veteran reported that he had hunted but 
the last time was 6 to 7 years ago and that he was a wood 
worker but used ear protection.  

Pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
25
30

The puretone threshold average was 23.75.  Speech audiometry 
revealed speech recognition ability of 92 percent.  The 
examiner opined that the right ear hearing loss was not 
caused by or a result of active service, due to normal right 
ear hearing in 2003 for all frequencies from 250 to 8000 
Hertz.

The Board finds that the evidence of record does not support 
a finding of service connection for right ear hearing loss.  
There is currently diagnosed right ear hearing loss.  See 
38 C.F.R. § 3.385; see also Degmetich v. Brown, 104 F.3d 
1328, 1333 (Fed. Cir. 1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  But right ear hearing loss was not 
diagnosed within one year of service discharge.  38 C.F.R. 
§§ 3.307, 3.309.  Although an in-service audiogram noted 
normal right ear hearing, the veteran's MOS as an aircraft 
mechanic indicates in-service noise exposure.  Hickson, 12 
Vet. App. at 253 (holding that service connection requires 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury); 
Hensley, 5 Vet. App. at 157 (holding that the threshold for 
normal hearing is from 0 to 20 decibels).  Additionally, the 
lack of in-service documentation of hearing loss does not bar 
service connection for hearing loss that is otherwise related 
to service.  Hensley, 5 Vet. App. at 159-60.

The other evidence of record, however, demonstrates that the 
veteran's right ear hearing loss is not related to active 
service.  Hickson, 12 Vet. App. at 253 (holding that service 
connection requires medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability).  First, right ear hearing loss for VA purposes 
was not diagnosed until 2008, over 40 years after service 
discharge.  38 C.F.R. § 3.385; Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of disorder).  Second, the 
medical evidence of record indicates that the veteran's right 
ear hearing loss is not related to active service.  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the 
Board must assess the credibility and probative value of the 
medical evidence in the record).  The 2008 VA examiner 
opined, upon a review of the claims file, that right ear 
hearing loss was not due to in-service noise exposure, noting 
that there was normal right ear hearing as recently as 2003.  
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion).  A 2004 private 
examiner opined that the veteran's right ear hearing loss was 
more likely than not due to in-service noise exposure.  But 
the examiner did not have access to the claims file and did 
not provide supporting rationale for the opinion.  Prejean, 
13 Vet. App. at 448-9; Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998) (holding that the failure of the physician to 
provide a basis for an opinion goes to the weight or 
credibility of the evidence).  The Board thus accords more 
weight to the VA examiner's opinion.  Wensch v. Principi, 15 
Vet. App. 362, 367 (2001) (noting that the Board may 
appropriately favor the opinion of one competent medical 
authority over another).  To the extent that the veteran 
asserts that his right ear hearing loss is related to his in-
service noise exposure, his testimony is not competent to 
establish a medical opinion.  Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007) (noting that lay testimony is competent to 
establish observable symptomatology but not competent to 
establish medical etiology or render medical opinions).  
Accordingly, service connection for right ear hearing loss is 
not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 
(1990).

Increased evaluation claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board notes, 
however, that this rule does not apply here, because the 
current appeal is based on the assignment of an initial 
rating for a disability following an initial award of service 
connection for this disability.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Instead, evidence contemporaneous with 
the claim and the initial rating decision are most probative 
of the degree of disability existing when the initial rating 
was assigned and should be the evidence "used to decide 
whether an original rating on appeal was erroneous."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time.  
Fenderson, 12 Vet. App. at 126.

By a July 2003 rating decision, the RO granted service 
connection for left ear hearing loss and assigned a 
noncompensable evaluation under 38 C.F.R. § 4.85, Diagnostic 
Code 6100, effective March 12, 2004.  In April 2004, the 
veteran filed a notice of disagreement alleging entitlement 
to an increased evaluation.  The RO issued a statement of the 
case in May 2004.  In June 2004, the veteran filed a 
substantive appeal.

The severity of a hearing loss disability is determined by 
comparisons of audiometric test results with specific 
criteria.  See 38 C.F.R. §§ 4.85, 4.86.  Evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies of 
1,000, 2,000, 3,000 and 4,000 Hertz (cycles per second).  
Under the Schedule, such audiometric test results are 
translated into a numeric designation ranging from Level I to 
Level XI, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.  A hearing 
impairment examination must be conducted by a state-licensed 
audiologist, include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test, and are to be 
conducted without the use of hearing aids.  38 C.F.R. § 4.85.

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment.  If the puretone 
threshold is greater than 55 decibels at each of four 
specified frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 
4000 Hertz), or if the puretone threshold is 30 decibels or 
less at 1000 Hertz and simultaneously 70 decibels or more at 
2000 Hertz, VA must determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next highest numeral for 
consideration.  Each ear is evaluated separately. 38 C.F.R. § 
4.86.

In a January 2003 private medical record, audiological 
findings were charted, but the auditory thresholds for the 
pertinent frequencies were not enumerated.  See Kelly, 7 Vet. 
App. at 474.  Left ear speech discrimination was 96 percent.

A June 2003 VA audiological examination was conducted.  Pure 
tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
15
35
45

The puretone threshold average was 28.75.  Speech audiometry 
revealed speech recognition ability of 88 in the left ear.

An August 2008 VA audiological examination was conducted.  
Pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
20
25
30
55
65

The puretone threshold average was 43.75.  Speech audiometry 
revealed speech recognition ability of 100 percent.  

The evidence of record does not support entitlement to a 
compensable evaluation for left ear hearing loss.  First, 
there is no exceptional pattern of left ear hearing 
impairment because the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz were not 55 decibels or more and the 
puretone threshold was not 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86.  
Second, the June 2003 VA examination demonstrates that left 
ear hearing impairment is represented by a Roman numeral 
designation of Level II.  See 38 C.F.R. § 4.85 (b)-(f), Table 
VI.  Because right ear hearing loss is not service-connected, 
for purposes of obtaining the appropriate evaluation for the 
left ear, right ear hearing loss is deemed Level I hearing 
loss.  38 C.F.R. § 4.85(f).  Using Table VII, the numeral 
designations of Level I hearing acuity in the right ear and 
Level II hearing acuity in the left ear translate to a non-
compensable evaluation.  See 38 C.F.R. § 4.85, Table VII, 
Diagnostic Code 6100.  The August 2008 VA examination 
demonstrates that left ear hearing impairment is represented 
by a Roman numeral designation of Level I.  See 38 C.F.R. § 
4.85 (b)-(f), Table VI.  Using Table VII, the numeral 
designations of Level I hearing acuity in the right and left 
ears translate to a non-compensable evaluation.  See 38 
C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  Thus, both 
VA examinations demonstrate that a compensable evaluation for 
left ear hearing loss is not warranted.

The assignment of disability evaluations for hearing 
impairment is a purely mechanical application of the rating 
criteria from which the Board cannot deviate.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Accordingly, an 
initial compensable evaluation for left ear hearing loss is 
not warranted at any time during the pertinent time period.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); Fenderson, 12 
Vet. App. at 126.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert, 1 Vet. App. at 58.


ORDER

Service connection for right ear hearing loss is denied.

An initial compensable evaluation for left ear hearing loss 
is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


